DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 05/02/2022.
Claims 1, 4, 5, 8-12, 14 and 15 have been amended; claims 2, 3, 6, 7, 13 and 16 have been canceled. Therefore, claims 1, 4, 5, 8-12, 14 and 15 are currently pending in this application.
Response to Amendment
4.	The current claim amendment is sufficient to overcome (i) the claim objections set forth in the previous office-action; and also (ii) the rejection under section §112(b) set forth in the previous office-action. 
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 4, 5, 8-12, 14 and 15 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a machine or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: acquire target information about a target; calculate at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determine a current psychological status of the target on a basis of the at least one index after the calculation; wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index based on the target information, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a first requirement of the plurality of requirements is satisfied by the at least one index after the update, the first requirement  corresponding to the first psychological status; determining the first psychological status as the new current psychological status when (I) the first requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the first psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when (I) a current requirement of the plurality of requirements is not satisfied by the at least one index after the update and (2) a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
  — 	Considering claim 5, the following claimed limitations recite an abstract idea: acquire target information about a target; calculate at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determine a current psychological status of the target on a basis of the at least one index after the calculation; wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index based on the target information after the acquisition, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a current requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status; determining the first psychological as the new current psychological status when (1) the current requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the current psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status. 
— 	Considering claim 11, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index based on the target information after the acquisition, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, a new current psychological status when a first requirement of the plurality of requirements is satisfied by the at least one index after the update, the first requirement corresponding to the first psychological status; determining the first psychological status as the new current psychological status when (1) the first requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the first psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when (1) a current requirement of the plurality of requirements is not satisfied by the at least one index after the update and (2) a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
— 	Considering claim 12, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a current requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status; determining the first psychological status as the new current psychological status when (1) the current requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the current psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
— 	Considering claim 14, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein determining the current psychological status comprises:  determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a first requirement of the plurality of requirements is satisfied by the at least one index after the update, the first requirement corresponding to the first psychological status; determining the first psychological status as the new current psychological status when (1) the first requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the first psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when (1) a current requirement of the plurality of requirements is not satisfied by the at least one index after the update and (2) a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
— 	Considering claim 15, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a current requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status; determining the first psychological status as the new current psychological status when (1) the current requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the current psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation.  



(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a processing device with a processor and a storage unit; a computer; a non-transitory tangible recording medium storing computer executable program, etc., which are utilized to facilitate the recited functions or steps with respect to: storing data; acquiring information; calculating and/or updating an index (an index of an action/reaction by a target); determining one or more psychological statuses (a first psychological status; a second psychological status); storing the psychological status, etc.   
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. 
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. collecting information regarding a user(s); analyzing the collected information according to one or more algorithms; generating one or more results; storing the generated result(s), etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is further worth to note that the practice of utilizing the conventional computer technology to determine, based on information collected regarding a user (e.g. explicit and/or implicit data regarding the user), the psychological status of the user, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2008/0201206; US 2008/0263092; US 6,904,408).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 4 and 8-10,  Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (i.e. the arguments filed on 05/02/2022). However, the arguments are not persuasive.  Applicant argues, 
In the outstanding Office Action, claims 1-16 stand rejected under 35 U.S.C. § 101, as allegedly being directed to an abstract idea without significantly more . . . 
As an initial matter, Applicant highlights where the outstanding Action's arguments with respect to point (2) reflect a general § 102/§ 103 analysis rather than a §101 analysis under the Alice/Mayo framework . . .
Under Alice Corp. v. CLS Bank International, the test for patent eligibility . . . Applicant notes that the claims of a patent application may be patent-eligible (1) if they are not directed to an "abstract idea" or (2) if they recite "significantly more" than the abstract idea, and that an "inventive concept" may be found in one particular claim element as well as in the non-conventional and non-generic arrangement of known and conventional claim elements. 
In other words, "inventive concept" or "significantly more" standard is not evaluated against prior art, but against the abstract idea itself. Accordingly, the Action's comments regarding point (2) are both improper and irrelevant to a § 10 I analysis as they do not pertain to the abstract idea, but rather the cited references. The conclusions of point (2) are also inconsistent with the Action's further indication that the prior art fails to teach or suggest the limitations of dependent claims 3-4 and 7-10. 
Next, regarding point (3) of the outstanding Action and assuming arguendo the claims do recite the abstract ideas as alleged, Applicant respectfully submits that the claims satisfy the "significantly more" standard consistent with the relevant instructions and examples set forth in the MPEP and through the PT AB.
Applicant agrees with the assertions of the outstanding Action that a generic computer alone is insufficient to constitute the "significantly more" required to overcome a judicial exception . . . 
Applicant respectfully submits that the improvement the present invention seeks to provide over existing systems for evaluating user behavior and tendencies is clearly outlined in the background, summaries, and paragraph [0038] of the published specification . . . 
The present invention, by utilizing psychological statuses organized in a stepwise fashion and by observing actions performed on the computer hardware by the relevant processors . . . 
Finally, and briefly addressing point (1), Applicant notes that the MPEP states that "the phrase 'methods of organizing human activity' is used to describe concepts relating to : fundamental economic principles . . . 
Applicant respectfully submits that, on a general level, the present invention seeks to observe human behavior and attempt to accurately classify it using a computational model . . . 
Therefore, Applicant respectfully submits that the claims do not recite the abstract ideas conceived by the relevant judicial exceptions . . . 
In summary, Applicant respectfully submits that (1) the claims do not recite the abstract ideas as conceived by the MPEP and that (2, 3) the claims nevertheless clearly recite an improvement over methods known in the art . . .

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant appears to mix-up section §102/§103 with the eligibility analysis under section §101. It is important to note that the lack of prior art does not necessarily demonstrate whether a given claimed invention is patent-eligible. For instance, the prior art may not teach or suggest Applicant’s current claimed invention, which is directed to a new abstract idea. However, such lack of prior art does not necessarily imply that the current claimed invention is patent-eligible. This is because, a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
	In addition, Applicant’s assertion, “. . . ‘inventive concept’ or ‘significantly more’ standard is not evaluated against prior art, but against the abstract idea itself”, is inaccurate since it does not comport with the eligibility criteria. Nevertheless, as evident from the MPEP, the “significantly more” or the “inventive concept” analysis is referring to additional element(s) in the claim; such as, an element or a combination of elements in addition to (beyond) the abstract idea. See MPEP 2106.05, 
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

	In the instant case, the claimed additional elements are directed to conventional computer elements, which are serving to perform conventional computer functions. Particularly, the claims are utilizing the conventional computer technology merely as a tool to facilitate the abstract idea. This indicates that the claims fail to integrate the abstract idea into a practical application (e.g. the claims do not provide an improvement over the relevant existing technology). Thus, when each claim is considered as a whole, none of the claims implements an element—or a combination of elements—that amounts to “significantly more” than an abstract idea. Consequently, Applicant’s arguments are not persuasive.  
	Applicant already concedes that the use of generic computer elements is insufficient to comply with the “significantly more” inquiry; however, Applicant does not provide any evidence and/or rationale to demonstrate whether the claimed generic computer elements, in combination with the abstract idea, provides an improvement over the relevant existing technology. Applicant has also attempted to refer to some sources; such as: the MPEP (e.g. MPEP 2106.07(a)(III)(B)), the examples in the 2019 PEG (Examples 39 and 42), and some PTAB decisions. However, none of the cases above is analogous to any of the current claims. For instance, unlike the cases above, none of the current claims provides an improvement over the relevant existing technology. 

	Secondly, while referring to the sections in the disclosure of the current application (e.g. [0038], [0058], [0073] to [0074]), Applicant is asserting that the current invention provides improvement, such as “accurately evaluating and tracking changes in user behavior between different psychological states such that predictive models are capable of remaining accurate after these changes occur is difficult to accomplish using existing frameworks and methods . . . utilizing psychological statuses organized in a stepwise fashion and by observing actions performed on the computer hardware by the relevant processors . . . [a] more accurate model would thus allow an operator to distribute more relevant advertisements and the like to users, resulting in tangible benefits for both operator and user”
However, the assertions above do not point out the improvement (if any) being achieved relative to the relevant existing technology. In fact, tracking changes in user’s behavior can be performed manually using a pen and paper. For instance, a healthcare professional (e.g. a therapist) may develop a model, using a pen and paper, to predict behavioral changes of a user(s). Accordingly, the therapist may record, using a pen and paper, behavioral changes that the user is exhibiting based on one or more actions/reactions that the user is performing; and wherein such tracking of user’s behavior can be performed at one or more time intervals (e.g. hourly, daily, weekly, etc.).  Although such manual task may seem time consuming, one may utilize the conventional computer technology as a tool to facilitate the above process. However, such use of the conventional technology does not necessarily imply that the implementation is providing an improvement over the relevant existing technology.  

	Thus, as evident from the observation above, the current invention does not provide an improvement over the relevant existing technology. Instead, it is utilizing the conventional technology merely as a tool to facilitate the claimed abstract idea. Consequently, Applicant’s arguments  are not persuasive. 
	Applicant has also attempted to challenge the abstract idea group(s) to which the current claims belong. Applicant asserts, “on a general level, the present invention seeks to observe human behavior and attempt to accurately classify it using a computational model. The claims are neither directed to, nor do they encompass, interactions between people as conceived by the relevant sub-categories”  
	However, the core of the claimed invention (and the core of invention as originally disclosed) is directed to evaluating psychological status of an individual; and wherein the claims recite a number of steps or functions to be performed in order to achieve the above objective. Thus, it is quite clear that the current claimed invention corresponds to at least one of the activities, namely “managing personal behavior”, which is under the abstract idea group “certain methods of organizing human activity”. So far, Applicant fails to negate the above fact. 
Similarly, regarding the abstract idea group “mental processes”, the recited conventional computer elements (e.g. processor, a storage device, etc.) are not part of the consideration; rather, while excluding such computer elements, one has to consider whether the claimed steps or process can be performed mentally (or using a pen and paper). See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’). 
The above clearly demonstrates that Applicant’s assertion, “the claims' recitations of processors and storage devices render the claimed processes incapable of being performed in a human mind”, is  not accurate. Consequently, Applicant’s arguments are not persuasive.     
	Furthermore, Applicant’s assertion regarding “Tentative Abstract Idea” is not relevant since the office-action does not apply such analysis. Instead, as evident from the analysis presented under section §101, the office-action is referring to the group “certain methods of organizing human activity” or “mental processes”; and none of these groups is “tentative abstract idea”. Consequently, Applicant’s arguments are again not persuasive.  
	Thus, at last for the reasons discussed above, the Office concludes that none of the current claims amounts to “significantly more” than an abstract idea.     
Prior art
●	The prior art does not teach or suggest the invention as currently claimed according to claims 1, 5, 11, 12, 14 and 15 (including claims 4 and 8-10). Regarding the state of the prior art, see the office-action mailed on March 2, 2022. 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715